                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

    CARLOS HASAN HICKS,                                   §
                                                          §
                      Plaintiff,                          §
                                                          §
    v.                                                    § No. 2:18-cv-0850 JB/JFR
                                                          §
    BOARD OF COUNTY                                       §
    COMMISSIONERS OF THE                                  §
    COUNTY OF OTERO, CAROLYN                              §
    BARELA, RICK MARTINEZ,                                §
    AND JOHN DOE 1,                                       §
                                                          §
                    Defendants.                           §

      DEFENDANTS BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF
        OTERO AND CAROLYN BARELA’S MOTION TO DISMISS PLAINTIFF’S
     AMENDED COMPLAINT FOR DAMAGES CAUSED BY THE DEPRIVATION OF
     CIVIL RIGHTS OR, IN THE ALTERNATIVE, MOTION FOR A MORE DEFINITE
                        STATEMENT IN LIEU OF ANSWER

TO THE HONORABLE UNITED STATES DISTRICT COURT:

         COME NOW Defendants Board of County Commissioners of the County of Otero

(“Board”) and Carolyn Barela (“Ms. Barela”) (also collectively referred to as “County

Defendants”), by and through their counsel of record Kemp Smith LLC, by Richard Bonner, and

pursuant to Federal Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”) move the Court for an order

dismissing Plaintiff’s Amended Complaint (“Complaint”) against them with prejudice or, in the

alternative, pursuant to Federal Rule of Civil Procedure 12(e) (“Rule 12(e)”) an order for a more

definite statement.1




1
  County Defendants bring this Motion pursuant to Rule 12 and therefore reserve the right to state available affirmative
defenses in an Answer, should one become necessary. Defendants also reserve the right to rely on other defenses as
they become known during discovery and do not knowingly waive any defenses.


17401.00200/SEST/PL/1760204v.1
                                      I.     INTRODUCTION

        Plaintiff brings federal and state law claims against the County Defendants and Rick

Martinez and John Doe 1 (the “other named defendants”) other named defendants for alleged

violations of his federal constitutional rights and state tort law which he claims occurred during a

period of incarceration at the Otero County Detention Center (“OCDC”) and the Otero County

Prison Facility (“OCPF”). Plaintiff entered a guilty plea to his underlying criminal charges and has

been released. Plaintiff’s suit was originally filed pro se on September 10, 2018 and remained

unserved for over a year. On March 25, 2020, the Court entered an order denying Plaintiff’s Motion

for Service, but noted that plaintiff’s counsel had entered an appearance and granted them 30 days

to amend plaintiff’s pleadings. The Amended Complaint was filed on April 24, 2020.

        County Defendants assert that the entirety of Plaintiff’s Complaint fails to state a claim

upon which relief can be granted. Plaintiff’s claims are insufficient because they fail to plead

factual content sufficient enough to allow this Court to draw a reasonable inference that the County

Defendants are liable for the misconduct alleged against them. In fact, it was difficult for the

County Defendants to prepare an initial response to the Complaint since it is unclear who is

accused of doing what and to whom. The preparation of this motion was complicated by the

complete omission of facts that would provide even the slightest hint of validity to Plaintiff’s

claims. It is unknown which allegations each of the County Defendants are required to defend

against.

                      II.        SUMMARY OF PLAINTIFF’S ALLEGATIONS

    1. On November 25, 2014, Plaintiff was arrested by the Alamogordo Police Department and

    booked into OCDC on various charges, including battery against his wife; after posting bond,

    he was released on November 26, 2014. Compl., Doc. 22, ¶¶ 8,10.




17401.00200/SEST/PL/1760204v.1
    2.   On December 16, 2014, a Grand Jury returned an indictment, a criminal summons was

    issued on December 17, 2014, and on January 17, 2015, he was arrested and booked into

    OCDC; he was released on bond on January 9, 2015. Compl., Doc. 22, ¶ 11,13.

    3. Plaintiff claims that prior to his arrests, and for all times relevant to his Complaint, he

    suffered from mental illnesses, for which he was being treated by psychiatrists and other mental

    health professionals. Compl., Doc. 22, ¶ 14. Other than general references to his mental

    illnesses, Plaintiff’s Complaint does not elaborate on these claims, or state exactly how they

    relate to his claims. He does not identify or describe specific actions, policies, or customs by

    the County Defendants that deprived him of any constitutional right with respect to these

    claims. The Complaint makes only conclusory allegations that County Defendants denied him

    access to treatment for medical, mental, and dental conditions.

    4. On or about September 21, 2015, Plaintiff was arrested in the State of New York and then

    extradition proceedings began to bring him to New Mexico. Compl., Doc. 22, ¶ 15.

    5. On or about January 24, 2016, Plaintiff was booked into OCDC and remained in the

    Board’s custody (being shuttled between OCDC and OCPF, between January 24, 2016 and

    April 10, 2019, when Plaintiff accepted an Alford plea2 to misdemeanor charges of assault

    against a household member and damage to property. Compl., Doc. 22, ¶ 18. Presumably, it is

    this period between January 24, 2016 to April 10, 2019 (“incarceration period”) that Plaintiff’s

    alleged violations occurred. Plaintiff claims that during his incarceration period he spent time

    at OCDC (approx. 24 months) and at OCPF (approx. 14 months) for a total of 38 months in

    pre-trial detention. Compl., Doc.22, ¶¶ 20-22. Plaintiff’s claims against the Board appear to be




2
 “Like any plea, an Alford plea results in a conviction to which Heck applies.” See Havens v. Johnson, 783 F.3d
776, 784 (10th Cir. 2015) (quoting Green v. Chvala, 567 Fed. Appx. 458, 459 (7th Cir. 2014)).


17401.00200/SEST/PL/1760204v.1
    limited only to those alleged constitutional deprivations that occurred at OCDC. Compl. Doc.

    22, ¶ 4.

    6. Due to Defendants’ actions and omissions, Plaintiff remained in pre-trial detention for over

    38 months. Compl., Doc. 22, ¶ 19. Like the rest of the Complaint, this particular allegation is

    so broad that it is impossible to prepare a proper response. It is unclear if Plaintiff attempts to

    impose liability on the County Defendants for incarcerations beyond the subject incarceration

    period. Nowhere in the Complaint does Plaintiff expressly challenge the legality of his

    incarceration period or the appropriateness of the underlying criminal charges that resulted in

    his incarceration. To the extent that Plaintiff attempts to impose federal or state liability on the

    County Defendants for his incarceration, beyond the stated claims that relate to the conditions

    of confinement once he was at OCDC or OCPF, those claims would fail because the County

    Defendants were not involved in the underlying criminal adjudication process that resulted in

    his incarceration. Furthermore, Plaintiff fails to identify which, if any, of the procedural

    safeguards at all phases of the criminal adjudication process – pre-trial to sentencing – was

    denied to him, and by whom.

    7. Plaintiff remained in pre-trial custody at OCDC, and under the direct control of Ms. Barela,

    for approximately 24 months. Compl., Doc. 22, ¶ 20. And remained in pre-trial custody at

    OCPF, and under the direct control of Defendant Martinez, for approximately 14 months.

    Compl., Doc. 22, ¶ 21.

    8. Most of the 38 months of Plaintiff’s pre-trial detention were spent in solitary

    confinement/segregation, despite Plaintiff’s administrative requests to review his conditions of

    confinement and despite Defendants having no punitive reason for keeping him in solitary

    confinement/segregation. Compl., Doc. 22, ¶ 22. These allegations are raised repeatedly




17401.00200/SEST/PL/1760204v.1
    throughout the Complaint: (1) that Plaintiff was placed in “solitary confinement/segregation”

    for most of his incarceration period, (2) that Plaintiff sought administrative review of his

    conditions of confinement, but those requests were denied. Yet, nowhere in the Complaint does

    Plaintiff describe the conditions of his confinement or explain why they were unconstitutional.

    He does not identify a single confinement condition in detail. He also fails to identify the

    persons that were directly involved in any of the alleged deprivations. Broadly asserting his

    claims against the County Defendants is insufficient to state a proper Section 1983 claim.

    Plaintiff also fails to identify the constitutional interests that he relies upon to claim that he had

    a right to be free from the confinement conditions that he claims were unconstitutional. The

    claims that Plaintiff sought administrative review of his confinement conditions and that those

    requests were denied suffer from level vagueness and are factually insufficient to assert a

    proper Section 1983 claim. Plaintiff’s Complaint unfairly denies each of the County

    Defendants the right to know what exactly they are accused and the allegations they need to

    defend against.

    9. During the 38 months of Plaintiff’s pre-trial detention, Plaintiff suffered medical conditions

    that went unaddressed, despite Plaintiff’s administrative requests for medical care, mental

    health care, and dental treatments. Compl., Doc. 22, ¶ 23.

    10. Plaintiff, upon information and belief, exhausted all available administrative remedies with

    regard to his conditions of confinement and requests for medical care. Compl., Doc. 22, ¶ 24.

    This allegation is vague and lacks factual support. The Complaint provides no information

    regarding the administrative process that Plaintiff repeatedly mentions throughout his

    Complaint. However, he does concede the existence of an administrative process to review

    confinement conditions and medical care and that he was afforded the opportunity invoke it.




17401.00200/SEST/PL/1760204v.1
    11. Because of the 38 months of pre-trial detention – most of which was spent in solitary

    confinement for no legitimate reason – Plaintiff suffered physical and emotional damages.

    Compl., Doc. 22, ¶ 25.

        Counts I and II of the Complaint broadly allege that as a result of his confinement

conditions the County Defendants violated Plaintiff’s 14th Amendment right to procedural and

substantive due process. Compl., Doc.22, ¶¶26-38.

        Count III of the Complaint, entitled, Municipal Liability, broadly alleges that the County

Defendants and the other named defendants are “policymakers responsible for created, enacting,

and enforcing appropriate policies regarding the humane and constitutional treatment of pre-trial

detainees, including Plaintiff. Compl., Doc. 22, ¶¶39-42. Plaintiff alleges that the County

Defendants and Defendant Martinez are responsible for “hiring, training, and supervising OCDC

and OCPF employees.” Compl., Doc. 22, ¶40. The nature of the claim being made here is unclear.

Count III concludes by alleging that the actions of the County Defendants and Defendant Martinez

actions in creating or failing to create policies and customs within OCDC and OCPF resulted in

“violations of Plaintiff’s constitutional rights” and did so “with deliberate indifference.”

        Lastly, in Count IV (another hodgepodge of vague and imprecise allegations), Plaintiff

makes a claim for false imprisonment pursuant to the New Mexico Tort Claims Act, NMSA 1978,

§§ 41-4-1 et seq. Compl., Doc. 22, ¶¶ 43-47. Plaintiff claims the County Defendants and the other

named defendants are liable under the doctrine of respondeat superior for the conduct of their

employees. The allegations in Count IV are factually insufficient and fail to state a claim upon

which relief can be granted.




17401.00200/SEST/PL/1760204v.1
                                    III.    MOTION TO DISMISS

        A.      Standard for 12(b)(6) Motion

        Rule 12(b)(6) authorizes a court to dismiss a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “The nature of a Rule 12(b)(6) motion tests

the sufficiency of the allegations within the four corners of the complaint after taking those

allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994). To overcome a

motion to dismiss, the complaint must allege sufficient facts so that relief is plausible on its face.

Teigen v. Renfrow, 511 F.3d 1072, 1078 (10th Cir. 2007). In considering the County Defendants’

motion, the Court must assume as true all well-pleaded facts, and must draw all reasonable

inferences in Plaintiff’s favor. See Park Univ. Enters., Inc. v. Am. Cas. Co., 442 F.3d 1239, `1244

(10th Cir. 2006). To survive a motion to dismiss, a complaint must contain sufficient factual matter

that if accepted as true states a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). As such, a plaintiff’s “[f]actual allegations must be enough to raise a right

to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). The

mere metaphysical possibility that plaintiff could prove some set of facts in support of the pleaded

claims is insufficient; the complaint must give the court reason to believe that this plaintiff has a

reasonable likelihood of mustering factual support for these claims.” Ridge at Red Hawk, LLC v.

Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). Conclusory allegations are not “well-pleaded,”

and thus are not taken as true for purposes of a motion to dismiss. Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). Twombly warned against “wholly conclusory statement[s],” Id.at 1966-67.

As the Tenth Circuit explained, “[t]his requirement of plausibility serves not only to weed out

claims that do not (in the absence of additional allegations) have a reasonable prospect of success,

but also to inform the defendants of the actual grounds of the claims against them.” Robbins v.




17401.00200/SEST/PL/1760204v.1
Oklahoma, 519 F.3d 1248 (10th Cir. 2008). “The Twombly Court was particularly critical of

complaints that ‘mentioned no specific time, place, or person involved in the alleged

conspiracies.’” Id. (internal citations omitted). The degree of specificity “depends on context.” Id.

        Although we apply “the same standard in evaluating dismissals in qualified
        immunity cases as to dismissals generally,” Shero v. City of Grove, Okl., 510 F.3d
        1196, 1200 (10th Cir. 2007), complaints in § 1983 cases against individual
        government actors pose a greater likelihood of failures in notice and plausibility
        because they typically involve complex claims against multiple defendants. The
        Twombly standard may have greater bite in such context, appropriately reflecting
        the special interest in resolving the affirmative defense of qualified immunity “at
        the earliest possible stage of litigation.” [Citations omitted]

519 F.3d at 1249. This standard should be considered in light of the requirement that Section 1983

liability must be based on personal acts of the individuals or governmental entities sought to be

held liable.

        B.      Plaintiff’s Claims Against Carolyn Barela Should be Dismissed.

        Ms. Barela is the Director of the Otero County Detention Center and Plaintiff has sued her

in her individual and official capacities. Compl., Doc. 22, ¶5. Plaintiff asserts that Ms. Barela “was

acting under color of state law and within the scope of her employment at all times material” to

his complaint. Id. As noted above, Plaintiff asserts claims against Ms. Barela in all four Counts of

the Complaint. But as stated above, he fails to provide any factual support for his allegations

against Ms. Barela. The Complaint makes no mention of any direct contacts between Ms. Barela

and Plaintiff. It also fails to state how it is that she is individually liable for the alleged deprivation

of constitutional rights.

        Unfortunately, Plaintiff’s Complaint attempts to hold Ms. Barela liable for the actions and

omissions of others, including those over which she had no control. Plaintiff concedes that Ms.

Barela does not oversee operations at OCPF, but as alleged, he seeks to impose liability on her for

constitutional deprivations that occurred at OCPF. He also claims that Defendant John Doe 1 “is



17401.00200/SEST/PL/1760204v.1
the person entrusted by the Board to provide access to medical service to Plaintiff during his

detention” but seeks to hold Ms. Barela liable for claims regarding his access to medical care.

Plaintiff also alleges that Ms. Barela is liable for Board actions, including their policies and

customs, but, quite contradictorily, also claims, in the Complaint, that OCDC is a “subdivision” of

Otero County overseen by the Board. In effect, admitting that Ms. Barela works for and reports to

the Board, and absent factual allegations establishing otherwise, she is not liable for actions of the

Board.

         1.     Ms. Barela is Not Liable in Her Official Capacity.

         Plaintiff’s claims against Ms. Barela in her official capacity should be dismissed because

those claims are duplicative of the claims he asserts against the Board. A suit against a

governmental officer represents another way to plead an action against a governmental entity of

which the official is an agent. Kentucky v. Graham, 473 U.S. 159, 165-66 (1985). Thus, “an official

capacity suit is, in all respects other than name, to be treated as a suit against the entity.” Id. at 166.

Where a plaintiff chooses to sue both the municipality and the municipal officers in their official

capacities, courts routinely dismiss the official capacity claims as redundant. Mays v. Board of

County Comm’rs of the County of Lincoln, No. 09-CV-662 WJ/KBM, 2010 WL 11626655, *6 (D.

N.M. March 26, 2010).

         Here, Plaintiff has already sued the Board and as such his claims against Ms. Barela, in her

official capacity, are redundant and should be dismissed.

         2.     Ms. Barela is Not Liable in Her Individual Capacity.

         To sustain a claim under Section 1983 against Ms. Barela in her individual capacity,

Plaintiff must allege facts showing that the “conduct complained of was committed by a person;”

that the person was “acting under color of state law;” and that this “conduct deprived [the plaintiff]




17401.00200/SEST/PL/1760204v.1
of rights, privileges or immunities secured by the Constitution or laws of the United States.” Parrat

v. Taylor, 451 U.S. 527, 535 (1981). Plaintiff Complaint fails to make a proper Section 1983 claim

against Ms. Barela. “It is axiomatic that, to prevail on a damages claim for a constitutional violation

pursuant to Section 1983, the plaintiff must show that the defendant, acting under color of state

law, “personally participated in the alleged violation.’” Roberston v. Las Animas County Sheriff’s

Dept., 500 F.3d 1185, 1193 (10th Cir. 2007) (quoting Jenkins v. Wood, 81 F.3d 988. 994 (10th Cir.

1996)). “The plaintiff must show the defendant personally participated in the alleged violation,

and conclusory allegations are not sufficient to state a constitutional violation.” Jenkins, 81 F.3d

at 994. A plaintiff must name the individuals responsible, and plead the facts showing “exactly

who is alleged to have done what to whom, to provide each individual with fair notice as to the

basis of the claims against him or her, as distinguished from collective allegations against the

state.” Smith v. United States, 561 F.3d 1090, 1104 (10th Cir. 2009) (emphasis in original) (internal

quotations omitted). Merely hypothesizing that an individual defendant had personal knowledge

or involvement is insufficient. Grissom v. Werholtz, 2012 WL 3732895, at *4 (D. Kan. Aug. 28,

2012), aff'd, Grissom v. Werholtz, 524 Fed. Appx. 467 (10th Cir. 2013). Also, “supervisory status

alone does not create § 1983 liability. Rather, there must be an affirmative link … between the

constitutional deprivation and either the supervisor’s personal participation, his exercise of control

or direction, or his failure to supervise.” Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir.

2009). Any claim that a defective policy creates supervisory liability must be supported by

plausible allegations that, when taken as true, the supervisor’s conduct was a “deliberate or

conscious choice.” Barney v. Pulsipher, 143 F.3d at 1307-08.

        Here, because of the generality of the claims asserted against the County Defendants, it is

clear that Plaintiff claims against Ms. Barela arise solely because of her position as Director of




17401.00200/SEST/PL/1760204v.1
OCDC. The Complaint fails to allege sufficient facts that Ms. Barela “personally participated” in

the deprivation of Plaintiff’s constitutional rights or that her conduct was “deliberate or conscious.”

Plaintiff attempts to impose Section 1983 liability on Ms. Barela solely because of her position as

Director of OCDC. Supervisory status alone does not create Section 1983 liability and Plaintiff

has failed to establish an affirmative link between his alleged constitutional deprivations and Ms.

Barela’s personal participation. Permitting Plaintiff’s Complaint to proceed beyond a 12(b)(6)

motion would be unfair to Ms. Barela and would force her to defend against vague and speculative

claims. It would also force her to guess which of the claims that Plaintiff asserts against all of the

named defendants (all of his claims) are claims that she need to defend against. Because his claims

are insufficient and fail to give fair notice to Ms. Barela what she is alleged to have done,

Plaintiff’s claims against Ms. Barela should be dismissed.

        3.      Ms. Barela is Entitled to Qualified Immunity.

        Furthermore, to extent that any of Plaintiff’s claims are held to meet the standards of a

Section 1983 claim, Ms. Barela is protected by the doctrine of qualified immunity. Qualified

immunity attaches when an official’s conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known. See Grissom v. Roberts, 902

F.3d 1162, 1167 (10th Cir. 2018). When a defendant asserts a qualified immunity defense, the

plaintiff has a “heavy two-part burden” of establishing “(1) that the defendant’s actions violated a

federal constitutional or statutory right; and (2) that the rights violated was clearly established at

the time of the defendant’s action.” Id.

        Here, Plaintiff has failed to meet his burden of establishing that Ms. Barela violated a

federal constitutional or statutory right, and the right violated was clearly established at the time

of the alleged occurrence. Clearly, during the period of incarceration, Plaintiff was not entitled to




17401.00200/SEST/PL/1760204v.1
the same liberty interests that he would enjoy outside of incarceration. To establish his due process

claims, Plaintiff must demonstrate that the County Defendants deprived him of a constitutionally

protected liberty interest. See Steffey v. Orman, 461 F.3d 1218, 1221 (10th Cir. 2006). And

conditions of confinement do not invoke a liberty interest unless they “impose atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison life.” Sandlin v.

Conner, 515 U.S. 472, 484 (1995). Thus, Plaintiff has failed to assert what constitutional right as

a jail inmate he had to be free of the confinement conditions that he experienced during his

incarceration period.

        C.      Plaintiff’s Claims Against the Board Should be Dismissed.

        For all of the foregoing reasons, the Court should also dismiss Plaintiff’s allegations against

the Board. Plaintiff asserts his claims broadly and collectively without providing the Board with

fair notice of which claims it is required to defend against. Plaintiff fails to state a claim upon

which relief can be granted.

        1.      Plaintiff Fails to Allege that His Claims Against Otero County are the Result
                of a Municipal Policy or Custom.

         Section 1983 is the “remedial vehicle for raising claims based on the violation of [federal]

constitutional rights.” Brown v. Buhman, 822 F.3d 1151, 1161 n.9 (10th Cir. 2016). “A cause of

action under Section 1983 requires the deprivation of a civil right by a ‘person’ acting under color

of state law.” McLaughlin v. Bd. of Trustees, 215 F.3d 1168, 1172 (10th Cir. 2000). In Monell v.

Dept. of Social Services, 436 U.S. 658, 690 (1978), the United States Supreme Court held that

municipalities and other local government units are “persons” to whom § 1983 applies. However,

a governmental entity is liable under Section 1983 only when the entity itself is a “moving force”

behind a deprivation of constitutional rights. Polk County v. Dodson, 454 U.S. 312, 326 (1981)

(quoting Monell, supra, 436 U.S., at 694, 98 S.Ct., at 2037) The entity’s “policy or custom” must



17401.00200/SEST/PL/1760204v.1
have played a part in the violation of federal law. Craft v. City of Hobbs Police Dep't, 2017 WL

5135578, at *3 (D.N.M. Nov. 3, 2017). Thus, it is well settled that in order to make a claim against

a governmental entity, a plaintiff must identify a governmental policy or custom which cause his

injuries. Id. at *3 (citing to Board of County Commissioners v. Brown, 520 U.S. 397 (1997)).

        Here, Plaintiff fails to show that Board was the “moving force” behind a policy or custom

that resulted in the deprivation of his constitutional rights. In fact, he does not reference or name

any policy or custom attributable to the Board that could have resulted in his claimed injuries.

Having failed to identify a specific policy or custom in the Complaint, Plaintiff is unable to allege

that the execution of a policy or custom of the Board’s is what resulted in the deprivation of his

constitutional rights. Consequently, he has failed to assert a proper claim against the Board and his

Complaint should be dismissed.

        D.      Plaintiff’s Claims Against the County Defendants Should be Dismissed for
                Failure to Comply with the Prison Litigation Reform Act’s (“PLRA”)
                Exhaustion Requirements.

        The 1996 PLRA requires prisoners to exhaust all administrative remedies available to them

before filing a complaint in federal court. 42 U.S.C. § 1997(e)(a). The PLRA provides that “[n]o

action shall be brought with respect to prison conditions under section1983 of this title, or any

other federal law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as available are exhausted.” The PLRA also provides that “[n]o federal

civil action may be brought by a prisoner . . . for mental or emotional injury while in custody

without a prior showing of physical injury. 42 U.S.C. § 1997e(e); see also Fletcher v. Flood, 2020

WL 2065287, at *3 (D. N.M. Apr. 29, 2020). “Congress enacted the PLRA to . . . provide for

[frivolous prisoner lawsuits’] dismissal at an early stage.” Woods v. Carey, 722 F.3d 1177, 1182




17401.00200/SEST/PL/1760204v.1
(9th Cir. 2013). The Supreme Court has affirmed that the PLRA’s exhaustion requirement is

mandatory. Woodford v. Ngo, 548 U.S. 81, 85 (2006).

        Here, Plaintiff has failed to identify or describe the administrative review process that he

only vaguely references in his Complaint. He does not claim to have exhausted any of

administrative review processes that may have in place, during his incarceration period, at either

OCDC or OCPF. He does, however, concede the existence of an administrative review process.

Also, to the extent Plaintiff claims mental or emotional injuries, he has failed to first establish, or

even claim, a physical injury. As result of these pleading deficiencies, Defendant’s Complaint

should be dismissed in its entirety.

        E.      Plaintiff’s Claims Against the County Defendants for False Imprisonment
                Under the New Mexico Tort Claims Act Should be Dismissed.

        Plaintiff’s state law claims arise out of the same allegations he uses in his Section 1983

claims. As discussed above, Plaintiff’s Complaint does not challenge the legality of the underlying

criminal charges that resulted in his incarceration period; in fact, he eventually entered a plea of

guilty. Count IV is so vaguely and broadly worded that Plaintiff’s intended claims are unknown.

        Nonetheless, the New Mexico Tort Claims Act (“NMTCA”) preserves sovereign immunity

against tort claims for state governmental entities and public employees acting in the scope of their

duties, except as specifically waived. Fernandez v. Mora-San Miguel Elec. Co-Op, Inc., 462 F.3d

1244, 1250 (10th Cir. 2006); see also N.M. Stat. Ann. § 41-4-4(A) (“A governmental entity and

any public employee while acting within the scope of duty are granted immunity for any tort except

as waived by the New Mexico Religious Freedom Restoration Act and by Sections 41-4-5 through

41-4-12 NMSA 1978.”). Section 41-4-5 through 41-4-4(A) waive immunity for certain tortious

acts, but not all. See NMSA 1978, §§ 41-4-4(A). Also, NMTCA requires that to maintain a claim

for damages against a governmental entity, the plaintiff must provide proper notice of the claim.



17401.00200/SEST/PL/1760204v.1
Id. at § 41-4-16. The notice-of-claim requirement operates as a statutory limitations period and

failure to file a timely notice of claim is a statutory bar to suit. See Marrujo v. New Mexico Highway

Transportation Dep’t, 1994-NMSC-116, ¶14, 118 N.M. 753, 887 P.2d 747.

        Not surprisingly, Plaintiff’s Complaint does not identify which specific waiver provision

of the NMTCA he relies upon to proceed with his claims for false imprisonment. He also fails to

allege that he has complied with the notice-of-claim requirement. Lastly, Count IV fails to comply

with the federal pleading standards and does not state a claim for which relief can be granted. As

such, Plaintiff’s allegation in Count IV should be dismissed.

        E.      Plaintiff’s Remaining Federal Claims and State Law Claims Should All be
                Dismissed Due to His Failure to Plead Sufficient Facts to Support Any and All
                Remaining Claims.

        The entirety of Plaintiff’s federal and state law claims are broad, factually unsupported,

and nothing more than a long list of conclusory allegations. As such, he has failed to comply with

the federal pleading standards. Most importantly, he has failed to a state a claim upon relief can be

granted. Thus, Plaintiff’s Complaint should be dismissed in its entirety.

          IV.     ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT

        A Rule 12(e) motion is appropriate when a complaint “is so vague or ambiguous that the

party cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). The Supreme Court of the

United States has held that, “[i]f a pleading fails to specify the allegations in a manner that provides

sufficient notice, a defendant can move for a more definite statement under Rule 12(e) before

responding.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002). “Whether to grant or deny

such a motion lies within the sound discretion of the court.” Graham v. Prudential Home Mortg.

Co., 186 F.R.D. 651, 653 (D. Kan. 1999)(citation omitted).




17401.00200/SEST/PL/1760204v.1
        As explained at length above, the entirety of Plaintiff’s Complaint is nothing more than

broad and vague allegations, without any factual support, asserted against all of the named

defendants collectively. In addition to its failure to meet the federal pleading standard, Plaintiff’s

Complaint provides no basis for the County Defendants to formulate a thoughtful and informed

response. Therefore, if the Court declines to dismiss the Complaint, the County Defendants

respectfully request that the Court order a more definite statement from Plaintiff.

                                        V.      CONCLUSION

        Plaintiff’s Complaint is legally and factually insufficient and should be dismissed under

Rule 12(b)(6) with prejudice, and for such other and further legal and equitable relief as the Court

deems just and proper. Should the Court conclude that Plaintiff’s Complaint may not be dismissed,

Defendants ask, alternatively, that the Court, pursuant to Rule 12(e), require Plaintiff to make a

more definite statement of the factual and legal grounds of the Board’s and Ms. Barela’s alleged

liability.

                                                  Respectfully submitted,

                                                  KEMP SMITH LLP
                                                  P.O. Box 2800
                                                  El Paso, Texas 79999-2800
                                                  915-533-4424
                                                  915-546-5360 (Fax)


                                                  By: __________________________
                                                     RICHARD BONNER
                                                     Richard.Bonner@kempsmith.com
                                                      Attorney for Defendants Board of County
                                                      Commissioners of the County of Otero &
                                                      Carolyn Barela




17401.00200/SEST/PL/1760204v.1
                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 18th day of May 2020, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

 James C. Ellis, Esq.                           Christina Muscarella Gooch, Esq.
 ELLIS & ESTES                                  SUTIN, THAYER & BROWNE
 3949 Corrales Rd. Suite 230                    P.O. BOX 1945
 Corrales, NM 87048                             Albuquerque, NM 87103
 James@EllisEstes.com                           tmg@sutinfirm.com
 Attorneys for Plaintiff                        Attorney for Defendant Martinez



                                               By:
                                                     ____________________________
                                                     RICHARD BONNER
                                                     Richard.Bonner@kempsmith.com




17401.00200/SEST/PL/1760204v.1
